Citation Nr: 0106022	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-18 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
pension benefits in the amount of $12,228.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
February 1955.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran a waiver of recovery of the 
overpayment at issue.  

The veteran's representative maintains that the issue of 
whether the overpayment was properly created is also before 
the Board.  It is correct that the veteran, in an October 
1997 statement, clearly disputed the amount of and whether he 
owed the debt in question, thereby raising the question of 
propriety of creation of the overpayment.  A debtor may 
dispute the amount or existence of a debt, which is a right 
that may be exercised separately from a request for waiver or 
at the same time.  See 38 C.F.R. § 1.911(c)(1).  A dispute as 
to the amount and existence of a debt must be done prior to 
adjudication of a request for a waiver because a grant or 
denial of a waiver presupposes the propriety of the creation 
of the overpayment in the first instance.  See, e.g., Schaper 
v. Derwinski, 1 Vet. App. 430 (1991); Smith v. Derwinski, 1 
Vet. App. 267 (1991).

The Committee informed the veteran in April 1998 of the 
results of an audit of his account, including the facts that 
the debt was properly created and the overpayment amount of 
$12,228.00 was correct.  The veteran was also advised that 
waiver and dispute were two separate issues and that he had 
to respond if he wanted to dispute the amount of the debt.  
He was told that if he did not do so, VA would assume he was 
satisfied with the explanation concerning the amount owed.  
The veteran did not respond.  

In the circumstances of this case, the Board does not have 
jurisdiction to consider whether the debt was properly 
created or whether the calculated overpayment amount of 
$12,228.00 is correct.  The Committee adjudicated this issue 
and provided the veteran an opportunity to appeal the 
decision.  He did not do so, although he ultimately appealed 
the denial of a waiver.  Although the Board will 

construe his substantive appeal liberally, the veteran did 
not discuss the creation of amount of the debt at issue and 
seemed to acknowledge that the amount was correct when he 
reported the overpayment amount as $12,228.00.  He made no 
allegations as to the creation or amount of the debt.  
Accordingly, since the veteran did not appeal the issue of 
whether the overpayment was properly created in this case, 
the Board cannot consider it.  The Board notes that although 
the veteran's representative did present argument on this 
issue, the first such presentation was received in November 
2000, long after expiration of the appeal period, so it 
cannot be considered in lieu of an appeal from the veteran.


FINDINGS OF FACT

1.  Beginning in 1981, the veteran was awarded nonservice-
connected pension benefits based on receipt of no income.

2.  The veteran has received Social Security income since 
December 1996, but he did not report this income to VA.

3.  The veteran also received earned income in 1994 and 1995, 
which he did not report to VA. 

4.  The veteran's pension benefits were terminated effective 
July 1996, based on notification from the Social Security 
Administration that he had been receiving Social Security 
income since December 1996 and based on earned income from 
1994 and 1995.  This action created an overpayment of 
$12,228.00.

5.  The overpayment was caused by the veteran's failure to 
report Social Security income and earned income, despite his 
knowledge that he was required to do so and that an 
overpayment would likely result from his failure to report 
this income.



CONCLUSION OF LAW

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits, in the calculated 
amount of $12,228.00, is precluded by the veteran having 
acted in bad faith.  38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. §§ 1.962(b), 1.963(a), 1.965(b), and 3.660(a)(1) 
and (3) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background

As of April 1981, the veteran was awarded nonservice-
connected pension benefits based on a finding that he was 
permanently and totally disabled.  He was advised at that 
time that pension payments were based on his countable annual 
income, which he reported as none.  In December 1981, he was 
asked to report whether there had been any changes in his 
income, and he was told to return his VA check for adjustment 
if he had received Social Security benefits.  The veteran 
apparently worked on a sporadic, part-time basis because the 
claims file shows several requests for income verification, 
including in 1982 and 1984, during which the veteran was 
advised that all income had to be reported to VA because he 
was being paid pension benefits based on receipt of no 
income. 

In March 1994, the veteran was advised that the rate of his 
VA pension depended on his total income and that his payments 
would be adjusted whenever his income changed.  He was told 
that he must immediately inform VA if income was received 
from any source and that failure to report such income 
changes promptly may create an overpayment that he would have 
to repay. 


In July 1994, the veteran completed and signed an improved 
pension eligibility verification report showing no wages from 
employment for the time periods July 1, 1993, to June 30, 
1994, and July 1, 1994, to June 30, 1995.  In August 1994, he 
was again advised to report any changes in income to avoid an 
overpayment. 

In April 1996, the veteran was again reminded to tell VA 
immediately of any income changes.  He was told that if he 
had any income he had not previously reported, he should do 
so.  The letter also stated, "if you start receiving Social 
Security benefits, report the total of the check amount plus 
any Medicare deduction."  He was also told, "[b]e sure to 
notify us as soon as Social Security benefits are granted.  
If you do not advise us promptly, an overpayment may be 
created which you will have to repay."

VA received information from the Social Security 
Administration that the veteran began receiving benefits in 
December 1996.  The veteran has submitted a computer printout 
verifying this information.  The veteran stated that he knew 
the monthly Social Security benefit exceeded the amount he 
was allowed to receive, but he had to pay for medical 
treatment and prescriptions. 

VA then received information that the veteran had received 
more earned income than previously reported.  The veteran 
submitted tax forms showing more than $5,000.00 in earned 
income for 1994, $350 for earned income in 1995, and $200 for 
earned income in 1996. 

After deducting for the veteran's medical expenses, the 
overpaid pension totaled $12,062.00 based on his receipt of 
Social Security benefits and $166.00 based on his receipt of 
earned income.  The total debt was $12,228.00.

In 1997, the veteran submitted a financial status report 
showing expenses exceeding his income by approximately 
$800.00 per month.  He stated that his brother paid the 
difference, and his home was in bankruptcy. 


With the notice of disagreement, the veteran's representative 
submitted documents concerning the veteran's bankruptcy.  It 
was stated that collection of the overpayment would pose a 
financial hardship for the veteran.  The documents showed 
that he went through bankruptcy proceedings in 1993, and his 
repayment plan called for payment of $1,050.00 per month.

In his substantive appeal, the veteran stated that he had a 
hard time remembering things and understanding what he read.  
He also stated that he had some eye problems.  He said he did 
the best he could to comply with letters from VA.  Now that 
his pension was discontinued, he did not have enough money 
for food.  The veteran's representative argued that 
collection of this overpayment would be against equity and 
good conscience.

B.  Duty to assist

VA has a duty to assist in the development of facts relating 
to this claim.  There has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  Second, VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The veteran was informed of 
the exact reasons that the overpayment was created in this 
case and the exact evidence relied on by VA from the Social 
Security Administration and private employers.  The decisions 
by the Committee and the statement of the case informed the 
veteran of the type of evidence needed to substantiate his 
claim.  He was afforded an opportunity, at every stage in 
this proceeding, to submit evidence concerning the amounts of 
his Social Security and earned income and to submit 
information concerning his current financial situation.  
There is no indication that any additional type of evidence 
or information exists that was not obtained or requested from 
the veteran.  

In this case, VA has done everything reasonably possible to 
assist the veteran.  A remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the 

veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  Any "error" 
to the veteran resulting from this Board decision does not 
affect the merits of his claim or his substantive rights, for 
the reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102.

C.  Applicable laws and regulations

A veteran who served in the active military service for 90 
days or more during a period of war, and who is permanently 
and totally disabled from nonservice-connected disability not 
the result of his own willful misconduct, is entitled to 
pension payable at the rate established by law, reduced by 
the veteran's annual income.  38 U.S.C.A. §§ 1521(a), (c), 
and (j), 5312; 38 C.F.R. § 3.23.  In determining eligibility 
for improved pension, payments of any kind from any source 
shall be counted as income during the 12-month annualization 
period in which received unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a). 

A veteran who is receiving pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  38 C.F.R. § 3.660(a)(1).  The notice must be 
made when the recipient has knowledge that he will begin to 
receive additional income.  Id.  

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
38 C.F.R. § 3.660(a)(3).  Waiver of recovery of an 
indebtedness is statutorily precluded if there is any 
indication of fraud, misrepresentation of a material fact, or 
bad faith on the part of the person having an interest in 
obtaining a waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(b).  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994) (citing 38 C.F.R. § 1.965).  Misrepresentation of a 
material fact must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b).  Bad faith is defined 
as:

generally describ[ing] unfair or 
deceptive dealing by one who seeks to 
gain thereby at another's expense.  

Thus, a debtor's conduct in connection 
with a debt arising from participation in 
a VA benefits/services program exhibits 
bad faith if such conduct, although not 
undertaken with actual fraudulent intent, 
is undertaken with intent to seek an 
unfair advantage, with knowledge of the 
likely consequences, and results in a 
loss to the government.

38 C.F.R. § 1.965(b)(2).

D.  Legal analysis

As discussed above, although the veteran initially contested 
the propriety of the creation and the amount of overpayment 
designated by VA, he did not appeal the audit of his account.  
He essentially argues that he is entitled to a full waiver of 
recovery of the overpayment at issue based on undue financial 
hardship and lack of fault.

The veteran's rate of pension was determined based on his 
report of receiving no income.  The veteran had an 
affirmative duty to report changes in his income, and he 
received amounts to which he was not entitled by virtue of 
his failure to report changes in his income.  Accordingly, 
the overpayment was created.  

The Committee found that the veteran acted in bad faith by 
failing to advise VA of his Social Security income and his 
earned income.  The Board agrees.

The veteran began receiving Social Security benefits in 
December 1996.  Prior to his receipt of Social Security 
benefits, he was notified in writing, on several occasions, 
that many sources of income are relevant in calculating 
eligibility for and amount of VA benefits.  He was 
specifically notified about the importance of reporting 
Social Security income and the fact that failure to report 
relevant income could result in an overpayment.  The EVR 
forms he completed all clearly identified 

Social Security and wages as potential sources of income.  
Just eight months before he began receiving Social Security 
benefits, VA sent the veteran another notification letter 
which stated "[b]e sure to notify us as soon as Social 
Security benefits are granted.  If you do not advise us 
promptly, an overpayment may be created which you will have 
to repay."

It cannot be said that the veteran acted with fraudulent 
intent.  He did not submit any eligibility verification forms 
after December 1996 that falsely reported no receipt of 
Social Security benefits.  The eligibility verification form 
he completed in July 1994 did report no earned income, 
although he ultimately earned over $5,000.00 in wages in 
1994.  It is possible that all such income was earned after 
submission of the eligibility verification form, so it is not 
clear that he falsely reported his earned income at that 
time.  However, he clearly failed to report not only his 
receipt of Social Security benefits, but also his earned 
income for the years 1994 and 1995.

Despite no showing of fraud or misrepresentation, the veteran 
had knowledge that his conduct of not reporting Social 
Security and earned income would likely result in a loss to 
the government.  This conclusion is based on the repeated and 
specific notifications he received, both prior to and after 
receipt of Social Security and/or earned income, that 
reporting of this income was absolutely essential to 
calculate entitlement to and amount of VA pension benefits.  
His repeated failure to report his Social Security and earned 
income, in bad faith, was the direct cause of the overpayment 
of VA benefits.  

The veteran also argues that he did the best he could to 
complete all VA forms, inferring that he was unaware that he 
had to report his Social Security and earned income because 
he had difficulty comprehending the forms and letters VA sent 
to him.  The Board does not find this argument persuasive.  
Several letters from the RO to the veteran, especially during 
the 1990s, explained with clear and precise language that his 
pension award was based, in part, on his report of no Social 

Security and earned income.  These letters further stated 
expressly the importance of immediately reporting any changes 
in family income and that failure to report income changes 
might result in the creation of an overpayment. 

Based on the finding of bad faith, waiver of the debt of 
$12,228.00 is precluded by law, regardless of the veteran's 
current financial status or any of the other elements of the 
standard of equity and good conscience to which he refers.  
See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962(b), 1.963(a), 
and 1.965(b) (directing that considerations of equity and 
good conscience are not pertinent where fraud, 
misrepresentation, or bad faith is found); see also 
Farless v. Derwinski, 2 Vet. App. 555 (1992).  Although the 
Board sympathizes with the financial difficulties created by 
recovery of this debt, the law requires it.


ORDER

Waiver of the recovery of nonservice-connected pension 
benefits in the amount of $12,228.00 is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

